Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Sullivan, J.), rendered March 13, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
*697Ordered that the judgment is affirmed.
From the testimony of the complaining witness, the jury could find, beyond a reasonable doubt, that the defendant actively participated in the robbery and was not merely present at the scene (see, Penal Law § 20.00; Matter of John G., 118 AD2d 646).
We have examined the defendant’s contention raised in his pro se brief regarding the court’s response to the jury’s inquiries during deliberations and find it to be without merit. Thompson, J. P., Lawrence, Weinstein and Rubin, JJ., concur.